 

Exhibit 10.3

MSCI INC.

Executive Committee Stock Ownership Guidelines

The Compensation & Talent Management Committee (the “Committee”) of the Board of
Directors of MSCI Inc. (the “Company”) has adopted these Executive Committee
Stock Ownership Guidelines (the “Ownership Guidelines”), effective January 1,
2019 (the “Effective Date”), to further align the interests of the Company’s
Executive Committee members with those of the Company’s stockholders and further
promote sound corporate governance. Capitalized terms used but not defined in
the Ownership Guidelines will have the meanings set forth in the MSCI Inc. 2016
Omnibus Incentive Plan (together with any successor plan, the “Plan”).

1.

Minimum Ownership Requirements.  Each Executive Committee member (each, an
“Executive”) is required, within five years following the date of such
Executive’s appointment to the Executive Committee (or, if later, five years
following the Effective Date), to own a target number of Eligible Shares (as
defined below), having an aggregate value equal to the multiple of his or her
annual base salary indicated in the table below, based upon his or her position.

 

Position*

Multiple of Base Salary

Chief Executive Officer

6X

President

4X

Chief Operating Officer

4X

Chief Financial Officer

4X

All Other Executives

3X

*An Executive who holds more than one title indicated above will be expected to
satisfy the highest applicable ownership requirement.

 

Each Executive shall be subject to these Ownership Guidelines for as long as he
or she continues to serve on the Executive Committee. If an Executive is or
becomes in compliance with the Ownership Guidelines on the Effective Date or any
time thereafter, he or she may not take any action that would result in
noncompliance with the Ownership Guidelines.

 

If an Executive becomes subject to an increased ownership requirement due to a
promotion, the Executive will be expected to meet the higher ownership amount
within five years from the effective date of the promotion (the “Transition
Period”). For the avoidance of doubt, the Executive will remain subject to the
original minimum ownership requirement during any such Transition Period.

 

If an Executive becomes subject to an increased minimum ownership requirement
due to an increase in his or her base salary, the Executive will still be
expected to meet the increased minimum ownership requirement within five years
of the Effective Date or five years following his or her first appointment to
the Executive Committee, whichever is later (i.e., there is no Transition
Period).

Page 1

--------------------------------------------------------------------------------

 

 

2.

Retention Requirements.

 

Until the Executive has satisfied the applicable minimum ownership requirement,
such Executive is required to retain 50% of the “Net Shares” resulting from the
vesting, settlement or exercise, as applicable, of all stock options, restricted
stock units (“RSUs”), performance stock units (“PSUs”) or other equity Awards
granted to such Executive under the Plan.

 

For these purposes, “Net Shares” means the number of Shares that would remain if
the Shares underlying the equity awards are sold or withheld by the Company to
(i) pay the exercise price of a stock option, (ii) satisfy any tax withholding
obligations upon the vesting, settlement or exercise, as applicable, of the
equity awards (assuming a tax rate of 50%) or (iii) satisfy any other applicable
transaction costs.

 

Shares subject to the retention requirements of the Ownership Guidelines shall
not be sold, exchanged, pledged, hypothecated, hedged, made subject to
execution, attachment or similar process, or in any manner be subject to puts or
calls, whether voluntarily or involuntarily, and whether by operation of law or
otherwise, other than by will or by the laws of descent and distribution.

 

3.

Shares Included in Ownership Calculation. Shares eligible to be counted towards
the satisfaction of the minimum ownership requirements under these Ownership
Guidelines consist of the following (collectively, the “Eligible Shares”):

 

 

A.

Shares beneficially owned individually, either directly or indirectly (including
Shares held through a broker in individual brokerage accounts and Shares owned
indirectly through a trust);

 

B.

Shares beneficially owned jointly with, or separately by, immediate family
members residing in the same household, either directly or indirectly; and

 

C.

Net Shares underlying (i) unvested RSUs, (ii) unvested PSUs (solely to the
extent of any award minimum, if any), (iii) “in-the-money” vested stock options
and (iv) any other vested or unvested Awards (as determined in the Committee’s
discretion).

4.

Valuation. Compliance with the Ownership Guidelines will be measured for each
Executive on an annual basis on a date to be determined by the Committee.
Compliance will be calculated using the closing price of a Share as reported on
the principal stock market or exchange on which the Shares are quoted or traded
on the last trading day of the calendar year immediately preceding the
applicable compliance measurement date.  The Committee may take into
consideration decreases in stock prices in determining whether an Executive is
in compliance with these Ownership Guidelines

 

5.

Compliance and Exceptions.  

The Committee shall evaluate whether any exceptions should be made for any
Executive who, due to unique financial circumstances, would incur a hardship by
complying with these Ownership Guidelines. The Committee may, in its discretion,
modify or waive for a reasonable time these Ownership Guidelines, or develop an
alternative stock ownership plan, in each case, taking into account individual,
Company and market circumstances, as appropriate.

Page 2

--------------------------------------------------------------------------------

 

The Committee may consider, in its discretion, whether any actions should be
taken in the event of an Executive’s failure to meet, or in unique
circumstances, to show sustained progress towards meeting, these Ownership
Guidelines (including, without limitation, actions with respect to the specific
terms and value of future equity incentive awards granted to the Executive
and/or appropriate levels of the Executive’s compensation).

 

6.

Additional Requirements.

 

In accordance with procedures adopted by the Company from time to time, prior to
entering into any transaction to dispose of Shares, each Executive shall certify
in writing to the Head of Global Compensation and Benefits that he or she is in
compliance with these Ownership Guidelines.

 

From time to time, the Committee may impose other stock ownership or retention
requirements on Executives pursuant to the terms of an Award.

 

7.

Trading Prohibition.  

 

Executives are subject to applicable federal and state laws and Company policy
restricting trading on material non-public or “inside” information. These laws
and rules may also limit the ability of an Executive to buy or sell Shares from
time to time. Affiliates of the Company may also be subject to reporting
obligations and potential “short-swing” profit liability under Section 16 of the
Securities Exchange Act of 1934, as amended. Any resales of Shares by an
affiliate must typically be made in accordance with the volume, manner of sale,
notice and other requirements of Rule 144 of the Securities Act of 1933, as
amended. 

 

Compliance with these Ownership Guidelines is in addition to, not in lieu of,
compliance with any other applicable laws or Company policies.

 

8.

Administration, Modification and Interpretation.  

 

The Committee shall be responsible for monitoring the application of these
Ownership Guidelines.    The Committee may delegate ministerial administrative
duties to one or more officers or employees of the Company, as determined in its
sole discretion.

 

At least annually, management shall provide the Committee with a report on the
status of each Executive’s compliance with the Ownership Guidelines.

 

The Committee reserves the right to interpret, change, amend, modify or
terminate these Ownership Guidelines at any time and from time to time, as
determined in its sole discretion.

Adopted by the Compensation & Talent Management Committee on December 10, 2018,
as amended on April 30, 2019

Page 3